Citation Nr: 0210757	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

(The veteran's reopened claim of service connection for 
psychiatric disability, to include PTSD, will be the subject 
of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to April 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied, on a de novo basis, 
the veteran's claim of entitlement to service connection for 
PTSD.  The veteran perfected a timely appeal of this 
determination to the Board.

As a preliminary matter, the Board notes that, in an 
unappealed November 1968 rating decision, the RO denied 
service connection for "anxiety reaction with associated 
alcoholism," and later that month notified him that his 
claim of service connection for a nervous condition had been 
denied.  The veteran thereafter attempted to reopen a claim 
of service connection for psychiatric disability on numerous 
occasions; however, the RO denied each of these petitions in 
rating decisions dated in October 1979, December 1980, May 
1992, and, most recently, in March 1994.  At the time of the 
latter two rating decisions, the claims folder contained 
evidence showing that the veteran had been diagnosed as 
having PTSD.  In Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a claim based on a 
diagnosis of a new mental disorder states a new claim for the 
purposes of jurisdiction when the disorder had not been 
diagnosed and considered at the time of the prior 
adjudication.  Id. at 402.  Under the circumstances, the 
Board must initially determine whether the veteran presented 
new and material evidence sufficient to reopen his claim of 
service connection for psychiatric disability, including 
PTSD, because doing so goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it de novo.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Accordingly, the Board has recharacterized this issue as 
indicated on the title page.

In February 2002, the veteran, accompanied by his 
representative, testified at a video-conference hearing 
conducted before the undersigned Board Member.  

The Board is undertaking additional development with respect 
to the veteran's reopened claim of service connection for 
psychiatric disability, to include PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  When the 
additional development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for a nervous disorder; the veteran was provided notice of 
the decision and of his appellate rights, did not appeal this 
determination, and the decision became final.

2.  Evidence added to the record since the March 1994 rating 
decision that denied the veteran's application to reopen a 
claim of service connection for a nervous disorder is so 
significant that it must be considered in order to fairly 
decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's unappealed March 1994 decision, which denied the 
veteran's application to reopen a claim of service connection 
for a nervous disorder, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1994).

2.  Evidence received since the March 1994 RO rating decision 
is new and material; the claim of entitlement to service 
connection for psychiatric disability, including PTSD, is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an unappealed March 1968 rating action, the RO denied 
service connection for "anxiety reaction with associated 
alcoholism," reasoning that "although acute anxiety was 
noted on one occasion in service, it was not deemed related 
in etiology with the situation anxiety associated with 
alcoholism now found."  As discussed in the introduction, 
the RO informed him later that same month that his claim of 
service connection for a nervous condition had been denied 
and he did not appeal; instead, he submitted several 
applications to reopen a claim of psychiatric disability, 
which were denied in unappealed RO rating actions dated in 
October 1979, December 1980, May 1992, and, most recently, in 
March 1994.

The pertinent evidence of record at the time of the March 
1994 determination included the service medical records, 
which disclose that he was treated for anxiety reaction in 
January 1958; an October 1968 VA hospitalization report 
indicating that the veteran had been diagnosed as having 
severe anxiety reaction associated with alcoholism; a June 
1983 VA hospitalization report that reflects that he had been 
diagnosed as having alcoholism; VA treatment records, dated 
from May 1985 to January 1994, which show that the veteran 
was diagnosed as having, among other conditions, PTSD; and 
statements submitted by the veteran.

Because the veteran did not submit a Notice of Disagreement 
to the March 1994 rating decision, it became final based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1994).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by the 
regulation in effect when the veteran filed his application 
to reopen his psychiatric disability claim in March 1999, new 
and material evidence meant evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There was no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  Instead, the Federal Circuit, reviewing the 
history of former section 38 C.F.R. § 3.156(a), including 
comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.

In this regard, the Board notes that Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126, and codified as amended at 5102, 5103, 
5106 and 5107 (West Supp. 2001)) redefined VA's duty to 
assist a veteran in the development of a claim.  Guidelines 
for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The law is effective November 9, 2000, with the exception of 
the amendment to 38 C.F.R. § 3.156(a) is effective August 29, 
2001.  66 Fed. Reg. 45,620, 45, 629.  The amended definition 
of new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in March 1999.

Evidence associated with the claims file since the March 1994 
rating action includes VA and private medical records, dated 
from 1991 to 2000, showing repeated clear diagnoses of PTSD; 
the veteran's service personnel records; and the veteran's 
testimony at a hearing conducted before the undersigned Board 
member in February 2002 as well as numerous statements, in 
which the veteran, for the first time, provided a detailed 
list and description of his claimed stressors.  This evidence 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for psychiatric disability, to include 
PTSD.  Having determined that new and material evidence has 
been added to the record, the veteran's claim of service 
connection for this condition is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for psychiatric 
disability, including PTSD, is reopened; the appeal is 
granted to this extent only.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

